Title: From George Washington to Francis Halkett, 11 May 1758
From: Washington, George
To: Halkett, Francis


To Major Halkett. 
Dear Sir.[Fort Loudoun] May 11th 1758.   
I am this day favoured with yours of the 4th instant—And wou’d have thought myself extremely culpable and deficient in my Duty, had I delayed one moment in transmitting to the General any Intelligence I cou’d procure, much less, such a material one as that he has had information of—Must therefore beg that you will, from me, assure the General, the Catawba’s have not this year brought in one Prisoner or scalp to this place, or indeed to any other, that I ever heard of. There hath been no prisoner taken by any of our friendly Indians this season; and no scalps, except the 2 taken near Fort du Quesne, by Ucahula, of which, and all the intelligence of the Enemy in that Quarter which that young warrior was able to give I, by last Post, sent the General a full and circumstantial account. Nor would I have failed to have kept him duly informed of every interesting occurrence, even had it not been recommended to me.
It gave me no small uneasiness when I was informed of the resolution which some of the Cherokees had made of wandering towards the Indian Settlements in maryland and Pennsylvania; clearly foreseeing the bad consequences such a peregrination would produce: I therefore represented the matter to Captn Gist in the strongest manner, and must do him the justice to say, that nothing in his power was left unessayed to prevent it; but our efforts proved ineffectual, as those two Provinces last year very impolitically [(]I humbly conceive) made those Indians presents, & encouraged their returning thither this Spring and such is the nature of Indians, that nothing will prevent their going where they have any reason to expect presents and their cravings are insatiable, when there is any farther prospect of getting a benefit.
I and my officers constantly have and always will pay the strictest regard to every circumstance that may contribute to put, and keep the Indians in a good humour. But, as Governor Dinwiddie ordered me not to meddle or interfere with Indian

affairs on any pretence whatever, the sole management of them being left to Mr Atkin, and his Deputy, Mr Gist—and those orders having never been countermanded—neither I nor my officers have adventured to do any thing relative to them, but in a secondary manner, thro’ Mr Gist.
The Raven warrior was on a scout, in which he was unsuccessful; on his return hither he produced two white-men’s scalps, which he brought from his ow[n] nation, and wanted to pass them for the Enemy’s, taken in his unsuccessful scout: In this villainy he was detected by the other warriors, who were highly offended at so base a deceit, and threatned to kill him for it. A consciousness of his guilt, and a dread of being called to a severe account by his own country men, were the reasons which many of them assigned for his going away in so abrupt (but by no means, dissatisfactory a manner) to the English. As Captn Bosomworth was here transacting indian Affairs under the immediate Orders of the Commander in Chief when the Raven warrior returned and was detected; I only wrote in mine to Genl Forbes, superficially on the subject, referring to Captn Bosomworth for particulars, imagining it more properly belonged to him to do so.
It gives me infinite pleasure, that the General seems (by the great pains he takes) to be so well satisfied of the importance their Services will be of: But can not help being under some uneasiness that it will be almost impracticable to keep them until they will be wanted. They say, that they did not leave home with an intention of staying any considerable time; that they can see no appearance of ou[r] being soon able to take the Field; that staying any time for our assembling, and afterwards for our slow motions, would detain them too long from their own nation; but that they would go home and be back again by the time they are wanted: These and many things to the same purpose are used by most of the parties that come in from war, as reasons for going off. And altho’ we have (here) done every thing in our power to remove these objections and to prevent their going; yet a party of 25 Cherokees went off this morning; but on receipt of your letter, I followed them, told them it was from the General, and by its assistance, at last prevail’d on them to return; Yet I dread that, unless they see the Troops assemble soon, it will be very difficult, if not impossible to retain any

number of the Cherokees, altho’ nothing in my power will be wanting to prevent their leaving us, which might be of the most fatal consequence to this part of the Continent.
Enclosed is my Return for April; but you will please to observe, that Captn Woodward’s is made out from his last, as his great distance from hence puts it out of his power to send it in due time.
I beg that you will inform the General, I shall with great alacrity, punctually obey what Orders he now has, or may hereafter honor me with. In the mean time, I am, with unfeigned Regard, dear Halkett, Your &c.

G:W.


Capt. Stewart offers his compliments, and hopes you will not forget him.

